Report of the condemnation commissioners and the order of the Special Term confirming the report as to respondents Revoir affirmed; Report of the condemnation commissioners and the order of the Special Term confirming the report as to respondent Carpenter reversed and matter remitted to the same commissioners *744for a rehearing to receive any relevant evidence which the parties may offer as to comparable sales and to make a report in accordance with the memorandum, without costs of this appeal to any party. Memorandum: The appellant’s contention that the commissioners should exclude consideration of the concrete block building on the Carpenter property because its past use was in conflict with the zoning ordinance is untenable. The award is to be made for the fair market value of the property for all available uses and purposes, taking into consideration the restricted use to which it is available because of the zoning ordinance. The Carpenter property includes vacant lots and a residence building as well as the concrete block building. The evidence discloses that the opinions of the witnesses as to the value varied greatly, and especially as to the value of the lots. In such a situation the report should state separately the value of the land and the improvements thereon and the elements and principles considered by the commissioners in arriving at such values. In the absence of such a statement it is difficult, if not impossible, to intelligently review the commissioners’ report upon this record. It was error to exclude evidence of comparable sale prices. (See Public Housing Law, § 125, subd. 4, par. [a]; Matter of Municipal Sousing Authority of City of Utica [Rosenblum], 271 App. Div. 184, and Village of Lawrence v. Greenwood, 300 N. Y. 231.) All concur. (Appeal from an order confirming the. report of the commissioners and denying motion of petitioner to vacate the report insofar as it makes awards to certain defendants, and to appoint new commissioners to determine the value of the property of said defendants.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Wheeler, JJ.